—Order of the Supreme Court, New York County (William Davis, J.), entered on or about October 11, 1989, which denied plaintiff’s motion for partial summary judgment on the issue of liability, is unanimously affirmed without costs or disbursements.
Labor Law § 240 (1) imposes absolute liability if it is deter*249mined that the owner or contractor failed to provide the safety devices required for proper worker protection (Bland v Manocherian, 66 NY2d 452). The record of the instant matter indicates that questions of fact exist concerning whether the subject ladder was defective and how the accident actually occurred. In that connection, summary judgment is unwarranted where a triable issue is in doubt or even arguable (Rotuba Extruders v Ceppos, 46 NY2d 223; Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395). Concur—Kupferman, J. P., Carro, Milonas, Wallach and Smith, JJ.